COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-264-CV


IN THE INTEREST OF J.H. AND B.H., CHILDREN


                                    ------------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant is attempting to appeal from an “Amended Final Order

Confirming Support Arrearage and Modifying Support Obligation (UIFSA)”

signed by the associate judge of the 97th District Court. But this is not a final,

appealable order. An associate judge may render only certain enumerated types

of final orders:   (1) written orders agreed to in form and substance by all

parties, (2) default orders, (3) orders in cases “in which a party files an

unrevoked waiver made in accordance with Rule 119, Texas Rules of Civil


      1
          … See Tex. R. App. P. 47.4.
Procedure, that waives notice to the party of the final hearing or waives the

party’s appearance at the final hearing,” and (4) final orders that include a

waiver of the right of appeal pursuant to section 201.015(g) of the family code.

Tex. Fam. Code Ann. §      201.007(a)(14) (A), (B), (D), (16) (Vernon 2008),

§ 201.015(g) (Vernon Supp. 2009); Tex. R. Civ. P. 119; see In re Lausch, 177
S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding).

The order in this case does not fall within any of the enumerated orders that an

associate judge may render. To be appealable, all other orders must be adopted

by the presiding judge of the trial court.        See Tex. Fam. Code Ann.

§ 201.016(b) (Vernon 2008); In re M.K.R., 216 S.W.3d 58, 64 (Tex.

App.—Fort Worth 2007, no pet.); Robles v. Robles, 965 S.W.2d 605, 609 n.4

(Tex. App.—Houston [1st Dist.] 1998, pet. denied). Thus, because this order

has not yet been adopted by the presiding judge, it is not final or appealable

under the family code. In addition, it is not an appealable interlocutory order

under the civil practice and remedies code. See Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a) (Vernon 2008). Thus, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                           PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: November 12, 2009


                                       2